                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 TYRONE GABB,                                )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )   Case No. 16-CV-119-NJR-DGW
                                             )
 MIKE GEIER and                              )
 STEPHEN DUNCAN,                             )
                                             )
                      Defendants.            )


                        MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       Pending before the Court is a pro se Motion to Reconsider the Court’s Ruling on

Summary Judgment for the Defendants filed by Plaintiff Tyrone Gabb (“Gabb”) (Doc. 38).

For the reasons set forth below, the Court denies the motion.

                                        Background

       Gabb alleges that Defendants Mike Geier (“Geier”) and Stephen Duncan

(“Duncan”) subjected him to unsanitary conditions in his cell when his toilet stopped

working and Defendants failed to fix it for eleven days. On March 29, 2018, the Court

granted summary judgment in favor of Defendants Geier and Duncan (Doc. 36). The

Court concluded that there was no evidence to which a jury could find either defendant

was aware of the problem with the toilet and was deliberately indifferent to Gabb’s needs.

On April 23, 2018, Gabb filed a Motion to Alter or Amend the Judgment (Doc. 38).

                                          Analysis

       Federal Rule of Civil Procedure 59(e) permits a court to amend a judgment only if

                                       Page 1 of 4
the movant demonstrates a manifest error of law or fact or presents newly discovered

evidence. See Miller v. Safeco Ins. Co. of Am., 683 F.3d 805, 814 (7th Cir. 2012). “This rule

enables the court to correct its own errors and thus avoid unnecessary appellate

procedures.” Id. at 813 (internal citation and quotation marks omitted). The decision to

grant or deny a Rule 59(e) motion is entrusted to the “sound judgment” of the district

court. Id. Rule 59 should not be used to advance arguments or theories that could have

been made prior to the district court rendering a judgment. Id. Nor should it be used to

reassert previously rejected arguments. See Vesely v. Armslist L.L.C., 762 F.3d 661, 666 (7th

Cir. 2014). Motions pursuant to Rule 59(e) should only be granted in rare circumstances.

See Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990).

       Gabb argues that the Court gave Defendant Geier’s affidavit and Sharon Pierce’s

affidavit more credibility than Gabb’s deposition testimony. More specifically, Gabb

argues that he testified at his deposition that other unnamed staff members told him that

they were told that a work order had been placed (Id.). This statement, however, is double

hearsay that cannot be considered at the motion for summary judgment stage. See

Eisenstadt v. Centel Corp., 113 F.3d 738, 742 (7th Cir. 1997) (“hearsay is inadmissible in

summary judgment proceedings to the same extent that it is inadmissible in a trial”).

       As the Court mentioned previously, Plaintiff stated at his deposition that he had

no knowledge as to when Geier became aware of the problem with the toilet (Doc. 31-1,

p. 8). Defendant Geier stated in his affidavit that it was his practice to document verbal

work orders by writing up a work order himself (Doc. 33-1, p. 24). There was a written

work order, dated July 6, 2015, regarding the toilet in cell “R3CL7,” filed with the



                                         Page 2 of 4
Maintenance Department’s records (Doc. 38, p. 16-17). Based on all of the evidence, the

Court concluded that a jury could not find that Defendant Geier was deliberately

indifferent to Gabb’s needs regarding the toilet.

       Gabb also argues that the unexplained five-day delay from the time that the

emergency grievance was submitted to the time that it was logged is a key fact as to

Defendant Duncan’s knowledge. The Court disagrees that this fact indicates that

Defendant Duncan was aware of the problem with the toilet.

       Gabb submitted an emergency grievance regarding the toilet on July 1, 2015

(Doc. 31-1, p. 7). He submitted this grievance by sticking it through his cell door, and an

officer picked it up (Id.). Gabb received a response to the grievance from Defendant

Duncan on July 7, 2015, after the toilet had been fixed (Id.). Sharon Pierce, the casework

supervisor at Lawrence Correctional Center, stated in her affidavit that the Clinical

Services Office logs the date that the emergency grievance is received and then forwards

the grievance to the Warden’s Office for review (Doc. 33-1, p. 29). She also explained that

emergency grievances are not processed or logged over the weekend or during holidays

because Clinical Staff are not at Lawrence Correctional Center on those days (Id.). Lastly,

she explained that she reviewed the Lawrence Correctional Center emergency grievance

log and it indicated that an emergency grievance from Gabb was received on July 6, 2015

and sent to the Warden’s Office on July 7, 2015 (Id.).

       Gabb submitted his grievance on July 1, 2015, which was the Wednesday before

Fourth of July weekend. The grievance was not logged by the Clinical Services Office

until the following Monday, July 6, 2015. As the Court mentioned previously, although



                                        Page 3 of 4
there was an unexplained delay in logging the grievance, this fact, by itself, does not

indicate that Defendant Duncan had knowledge of the problem.

       The Court did not weigh evidence and determine credibility, as Gabb suggests.

Instead, the Court construed all evidence in favor of Gabb, as a Court must do at the

summary judgment stage, and ultimately determined that a jury could not reasonably

find that Defendants Geier and Duncan had knowledge of the problem with the toilet.

Because Gabb has not stated any grounds for relief under Rule 59(e), and the Court

remains persuaded that it was correct in granting summary judgment for the Defendants,

the Court denies the motion.

                                         Conclusion

       For the reasons set forth above, the Court DENIES the Motion to Alter Judgment

(Doc. 38).

       IT IS SO ORDERED.

       DATED: January 16, 2019


                                              ____________________________
                                              NANCY J. ROSENSTENGEL
                                              United States District Judge




                                     Page 4 of 4
